internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc it a 07-plr-106731-00 date date legend x date dear this letter is in reply to a request made on behalf of x for consent to an election pursuant to sec_455 of the internal_revenue_code and the income_tax regulations thereunder to apply sec_455 to its prepaid_subscription_income for the taxable_year ending date sec_455 provides that prepaid_subscription_income shall be included in gross_income in the taxable years during which the liability to furnish or deliver a newspaper magazine or other periodical exists x provides information services through newsletters magazines books and radio programs to individuals companies and financial institutions in the agricultural industry x receives prepaid_subscription_income in connection with its various publications and accounts for this income using the prepaid subscription deferred method x reports income for federal_income_tax purposes under an accrual_method of accounting based on the specific information presented and representations made consent is hereby granted to x’s election to apply sec_455 to prepaid_subscription_income received effective for the taxable_year ending date no opinion is expressed as to the application of any other provisions of the code or the regulations which may be applicable to this request pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to x’s authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours thomas a luxner chief branch office of associate chief_counsel income_tax accounting
